Citation Nr: 0905321	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-35 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral knee disabilities.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1986 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a left knee disability, effective October 20, 2003, 
denied a disability rating in excess of 10 percent for a 
right knee disability, and denied service connection for a 
low back disability, to include as secondary to service-
connected bilateral knee disabilities.

The issue of entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral knee disabilities is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

Since October 20, 2003, the veteran's left and right knee 
disabilities have been manifested by subjective complaints of 
pain, instability, stiffness, weakness, fatigability, and 
intermittent swelling, and objective findings of tenderness 
to palpation, grinding of the patellae, popping, extension to 
0 degrees, flexion limited at most to 100 degrees, and no 
more than slight instability.  There is no clinical evidence 
of arthritis, effusion, ankylosis, dislocation, or locking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met since October 20, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met since 
October 20, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.17a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With regard to claims for increased ratings, 38 U.S.C.A. §  
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The veteran's claim for an increased initial rating for his 
left knee disability arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran with 
respect to his claim regarding the left knee.

In next addressing whether VA satisfied its duty to assist 
the veteran with respect to his claim for an increased rating 
for his right knee disability, VA provided the veteran with 
letters dated in November 2003, November 2006, and November 
2007, notifying him that to substantiate his claim for an 
increased rating, he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
He was not, however, provided with the specific criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life prior to the initial 
adjudication of his claim.  Thus, in order to overcome the 
presumption of prejudice associated with this pre-
adjudicatory notice error, the purpose of the notice must not 
have been frustrated.  See Sanders, 487 F.3d at 889.

Here, the Board finds that because the veteran demonstrated 
actual notice of the requirements to establish entitlement to 
an increased rating, the purpose of the notice requirements 
was not frustrated.  The veteran submitted multiple 
statements indicating why he feels that a higher rating for 
service-connected right knee disability is warranted, namely, 
that his knee is more unstable than the current rating 
reflects.  VA in turn accorded him two examinations with 
regard to his claim for an increased rating, during which his 
symptomatology was discussed in relation to the rating 
criteria.  In addition, he was provided with the applicable 
rating criteria in the October 2005 statement of the case, 
and the matter was readjudicated in March 2007 and January 
2008.  He is also represented by a veterans' service 
organization.  Based on the various exchanges between the 
veteran and VA and the veteran's representative and VA with 
regard to the veteran's claim for an increased rating for his 
right knee disability, he is reasonably expected to 
understand the types of evidence that would support his claim 
for a higher rating for his service-connected right knee 
disability.  

Regarding the duty to assist, VA diagnostic and treatment 
records have been associated with the claims file.   The 
veteran has also been accorded two VA sponsored fee-based 
examinations, the reports of which are of record.  He was 
also extended the opportunity to testify before both the RO 
and the Board but he declined such offers.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  However, those provisions are 
applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal motion of the knee is from 0 degrees 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the hip is 
considered a major joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2007); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left and right knee disabilities are each rated 
10 percent disabling under DC 5257.  38 C.F.R. § 4.71a, DC 
5257 pertains to subluxation or lateral instability.  
Diagnostic Codes 5260, which contemplates limitation of 
flexion of the leg, and 5261, which contemplates limitation 
of extension of the leg, are also applicable in this 
instance.  38 C.F.R. § 4.71a, DCs 5260, 5261.  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show that the veteran has any of those conditions.  
Specifically, the treatment records and the March 2004 and 
December 2006 reports of VA examination do not demonstrate 
any objective finding ankylosis of either knee.  
Additionally, the veteran has denied episodes of locking, and 
no treatment record, or report of VA examination demonstrates 
any objective finding of dislocation of the semilunar 
cartilage or locking of either knee.  On X-ray examination in 
December 2006, the veteran was found to have no evidence of 
arthritis in either knee.  Finally, the veteran has not 
undergone any surgical procedures on either knee, and no 
impairment of either tibia or fibula, or genu recurvatum, has 
been diagnosed.

In first addressing whether the veteran is entitled to higher 
ratings for his bilateral knee disabilities under the 
diagnostic criteria pertaining to instability, DC 5257 (other 
impairment of the knee) provides for a 10 percent rating for 
knee impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 
maximum 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

Treatment records dated from April 2003 to October 2003 show 
that the veteran complained of right knee pain.  These 
records also show that while he reported an in-service 
history of dislocation of the right knee, he did not report 
experiencing instability in either knee.  

On VA examination in March 2004, the veteran stated that he 
had dislocated his right knee in service, while dancing.  He 
had been experiencing increased pain in his knees in the last 
few years.  He described his current manifestations as pain 
and swelling after three hours of standing or walking, and 
after climbing stairs.  He had not lost any time from work as 
a result of his knee disabilities, and stated that he did not 
feel as though his knee disabilities were incapacitating.  He 
stated that he required the use of a brace on his right knee 
for support.  Ligamentous testing of both knees was within 
normal limits.  

Treatment records dated from May 2004 to December 2006 again 
show intermittent complaints of bilateral knee pain.  Those 
records also show that the veteran reported using a brace on 
his right knee for stability.  Records dated in September 
2006 are notable for his use of a cane secondary to 
complaints of back pain, in addition to knee pain.  In 
November 2006, he complained of bilateral knee pain with 
standing greater than three hours, walking greater than a 
mile, and after climbing stairs.  He stated that he 
experienced swelling of the knees intermittently but denied 
experiencing locking and instability.  Physical examination 
revealed symmetrical grade IA laxity of the anterior 
collateral ligaments, bilaterally, with anterior Drawers 
otherwise stable to ligamentous stress, bilaterally.

The veteran again underwent VA examination of the knees in 
December 2006.  At the time of the examination, the veteran 
reported experiencing constant, aching pain in both knees.  
The pain was worsened with standing or walking for two and 
one half hours.  He was able to function with the use of pain 
medication, and stated that he did not believe his conditions 
were incapacitating.  With regard to knee instability, the 
veteran stated that he required the use of braces for added 
stability.  Physical examination revealed slight instability 
of the anterior and posterior cruciate ligaments, 
bilaterally.  The stability of the medial and lateral 
collateral ligaments, and the medial and lateral menisci was 
within normal limits, bilaterally.  

Treatment records dated from December 2006 to November 2008 
show continued complaints of knee pain.  The veteran was 
noted to be wearing neoprene braces on each knee in March 
2007, for added stability.  He did not, however, specifically 
complain of knee instability, and instability of the knees 
was not tested throughout this period.

Because the veteran did not specifically complain of 
instability or subluxation in treatment from April 2003 to 
November 2008, aside from notations indicating that he wore 
knee braces for added stability, and there are no records 
documenting stability testing of the knees, the Board 
concludes that the treatment records do not support a finding 
that he had greater than slight instability of the knees.  
The Board also concludes that the March 2004 and December 
2006 examinations do not support a finding of moderate 
instability of the knees.  Each examination revealed slight 
instability of the anterior and posterior cruciate ligaments, 
bilaterally, and stable medial and lateral collateral 
ligaments, as well as stable medial and lateral menisci, 
bilaterally.  While the veteran has submitted statements 
indicating that his knees are more unstable than the current 
ratings reflect, he has not described the reasons why he 
believes his knees are more than slightly unstable; he has 
not reported episodes of subluxation or giving way of the 
knees, or otherwise provided descriptions of how the 
instability of his knees affects his daily functioning.  
Accordingly, the Board finds that while the anterior and 
posterior cruciate ligaments, bilaterally, have been found to 
be slightly unstable, because the anterior and posterior 
cruciate ligaments, and the medial and lateral menisci have 
been determined to be stable, the instability of the 
veteran's knees cannot be classified as moderate, as is 
required for a higher rating of 20 percent under DC 5257.  

Next, DC 5260 contemplates limitation of leg flexion.  Under 
DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from April 2003 to October 2003 show 
that the veteran complained of right knee pain in April 2003.  
Physical examination of the right knee revealed extension to 
0 degrees and flexion to 110 degrees.  Range of motion 
testing of the left knee was not conducted.  In October 2003 
he again complained of right knee pain.  Range of motion 
testing of the right knee in October 2003 revealed "normal" 
range of motion.

On VA examination in March 2004, the veteran complained of 
bilateral knee pain that was worse after prolonged standing 
and walking, and after climbing stairs.  Range of motion 
testing of the right knee revealed 0 degrees extension and 
120 degrees flexion, with pain at 120 degrees flexion.  Range 
of motion testing of the left knee revealed 0 degrees 
extension and 130 degrees flexion, with pain at 120 degrees 
flexion.  On the right, range of motion was additionally 
limited by pain but was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  Range of 
motion on the left was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  

Treatment records dated from May 2004 to December 2006 show 
that the veteran's left knee was tender to palpation.  Range 
of motion testing was not conducted at that time.  In March 
2006, range of motion testing of the knees revealed "full" 
range of motion, bilaterally.  The range of motion of both 
knees was again found to be "normal" in September 2006.  
The veteran next complained of bilateral knee pain in 
November 2006.  Physical examination revealed grinding of the 
patellae, and range of motion from -3 degrees extension to 
135 degrees flexion, bilaterally.  In December 2006, the 
veteran was noted to have pain with motion of the knees.  The 
precise ranges of motion, however, were not recorded at that 
time.

On VA examination in December 2006, the veteran reported 
stiffness, swelling, and lack of endurance in both knees 
after activity.  Physical examination revealed bilateral 
tenderness to palpation of the knees and popping.  Range of 
motion testing revealed 0 degrees extension and 100 degrees 
flexion, bilaterally, with pain at 100 degrees flexion.  The 
range of motion of both knees was additionally limited by 
pain but was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  

Treatment records dated from December 2006 to November 2008 
show continued complaints of knee pain.  In March 2007, the 
range of motion of the veteran's knees was recorded as 
"normal."  The remainder of the records dated to November 
2008 do not include notations as to the range of motion of 
the knees.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's knees had full 
extension, or extension to 0 degrees, or greater.  Extension 
to 0 degrees warrants a noncompensable evaluation.  
Diagnostic Code 5261 therefore cannot serve as a basis for an 
increased rating in this case or for any separately 
compensable rating.  Similarly, the evidence does not support 
higher or separate ratings under DC 5260.  The flexion of the 
veteran's knees would have to be limited to 30 degrees in 
order to warrant increased ratings of 20 percent.  Bilateral 
flexion limited at most to 100 degrees, as demonstrated on VA 
examination in December 2006, does not warrant compensable 
ratings under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Because 
he did not meet the criteria for a compensable rating under 
either diagnostic code, separate compensable ratings cannot 
be assigned.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 
59990 (2005).  VAOPGCPREC 9-2004 held that separate ratings 
could be assigned when the criteria for a compensable rating 
under DCs 5260 and 5261 were met.  In this case, there is no 
basis for a compensable rating under either of DC 5260 or DC 
5261.  Furthermore, because there is no X-ray evidence of 
arthritis, a compensable rating under DC 5003 is also not 
warranted.

The Board also finds that the veteran is not entitled to 
increased ratings due to functional impairment as a result of 
pain on repetitive use.  The veteran contends that his knee 
disabilities flare up with prolonged walking, standing, 
climbing stairs, bending, and kneeling.  VA examination did 
reveal additional limitation of function as a result of pain 
with repetitive use.  However, in considering the effect of 
additional range of motion lost due to fatigue, weakness, or 
lack of endurance following repetitive use, despite evidence 
that the veteran has complained of lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right or left knee being limited in motion to 
the extent required for a rating higher than 10 percent.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Furthermore, the Board finds that the evidence does 
not show that any additional functional limitation would 
result in the veteran warranting any separate compensable 
ratings for limitation of extension and flexion.

Finally, the Board has considered whether the record raises 
the matter of  extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for veteran's knee 
disabilities, but, findings supporting ratings in excess of 
10 percent for instability have not been documented.  In 
addition, it has not been shown that the service-connected 
disabilities have required frequent periods of 
hospitalization or have produced marked interference with the 
veteran's employment.  While the veteran is limited in his 
ability to perform certain tasks in his employment, he 
continues to be employed in the position he has held for some 
time.  In addition, he himself has described his knee 
disabilities not non-incapacitating.  Therefore, the Board 
finds that referral for consideration of the assignment of 
extraschedular ratings is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since October 20, 
2003, the veteran's right and left knee disabilities have not 
warranted more than 10 percent ratings for instability.  As 
the preponderance of the evidence weighs against the claims, 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for a right knee 
disability is denied.

An initial disability rating in excess of 10 percent for a 
left knee disability is denied.


REMAND

Additional development is needed prior to disposition of the 
claim of entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
bilateral knee disabilities.

The veteran contends that his low back disability developed 
as a result of problems associated with his service-connected 
knee disabilities.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran in this case has 
already been afforded two VA examinations in conjunction with 
his claim for service connection for a low back disability, 
in January 2006 and in December 2007.

The January 2006 examiner determined that the veteran did not 
have a low back disability that was related to his service-
connected knee disabilities because he did not have any 
pathological evidence of a low back disability.  The veteran 
was later diagnosed with lumbar facet syndrome and he 
underwent an additional VA examination.  At that time, the 
examiner determined that the veteran's low back disability 
was not related to his knee disabilities.  The examiner 
reasoned that it was more likely that the veteran's back 
disability was related to more common etiologies, such as 
age, obesity, deconditioning, heredity, ethnicity, 
concomitant health issues, and post-service occupation.  The 
December 2007 examiner did not address whether the knee 
disabilities had aggravated his low back disability.  As the 
veteran contends that his current low back disability is 
related to his knee disabilities, and the record reflects 
that the veteran walks with an antalgic gait as a result of 
his knee disabilities, the Board finds that a remand for an 
additional examination and opinion addressing the question of 
aggravation is required.  38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a joints 
examination.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for all opinions must be 
provided.  The examiner should 
specifically opine as to the following 
question:  

Is it as likely as not (50 percent 
probability or greater) that the 
veteran's low back disability was 
either caused or aggravated 
(permanently increased in severity 
beyond the natural progress of the 
disease) by his service-connected 
knee disabilities?  The examiner 
should comment on treatment 
records demonstrating an antalgic 
gait and complaints of radiating 
low back pain related to 
instability of the knees.

2.  Then, readjudicate the veteran's 
claim for service connection for a low 
back disability, to include as 
secondary to service-connected knee 
disabilities.  If action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


